LETTS, Judge.
This is the second time this case has come before us. Limback v. State, 558 So.2d 542 (Fla. 4th DCA 1990). On the first occasion, we reversed for failure to enunciate written reasons for sentencing departure. See Ree v. State, 565 So.2d 1329 (Fla.1990). On this second occasion, we must reverse again. This time the court again departed and imposed the same sentence as before, but provided written reasons. However, our supreme court has decreed that such cannot be done. On remand, there is no possibility of departure from the guidelines. Robinson v. State, 571 So.2d 429 (Fla.1990).
REVERSED.
ANSTEAD, J., and FRANK, RICHARD H., Associate Judge, concur.